                        IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

In re:                                                 ) Chapter 11

SFX ENTERTAINMENT,INC., et al.,l                       ) Case No.: 16-10238(MFW)

                                 Debtors.              ) (Jointly Administered)

                                                           Re: Docket No. 1814

   CERTIFICATION OF NO OBJECTION REGARDING FOURTH JOINT MOTION
      OF THE LITIGATION TRUSTEE AND THE REORGANIZED DEBTORS
                TO EXTEND TIME TO OBJECT TO CLAIMS

                 The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection, or other responsive pleading to the FouNth Joint Motion of the Litigation

TNustee and the ReoNganized Debtors to Extend Time to Object to Claims (the "Motion")

[Docket No. 1814] filed on October 30, 2018.

                 Pursuant to the Notice of Fourth Joint Motion of the Litigation Trustee arzd the

Reorganized Debtors to Extend Time to Object to Claims [Docket No. 1814], responses to the

relief requested in the Objection were to be filed and served no later than November 14, 2018 at

4:00 p.m. prevailing Eastern Time.



 The Debtors in these Chapter 11 Cases, along with the last four (4) digits of each Debtor's federal tax
 identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC (1024); Core Productions
 LLC (3613); EZ Festivals, LLC (2693); Flavorus, Ina (7119); ID&T/SFX Mysteryland LLC (6459); ID&T/SFX
 North America LLC (5154); ID&T/SFX Q-Dance LLC (6298); ID&T/SFX Sensation LLC (6460); ID&T/SFX
 TomorrowWorld LLC(7238); LETMA Acquisition LLC (0452); Made Event, LLC (1127); Michigan JJ Holdings
 LLC (n/a); SFX Acquisition, LLC (1.063); SFX Brazil LLC (0047); SFX Canada Inc. (7070); SFX Development
 LLC (2102); SFX EDM Holdings Carporation (2460); SFX Entertainment, Inc. (0047); SFX Entertainment
 International, Inc. (2987); SFX Entertainment International II, Inc. (1998); SFX Intermediate Holdco II LLC
 (5954); SFX Managing Member Inc. (2428); SFX Marketing LLC (7734); SFX Platfot•m &Sponsorship. LLC
 (9234); SFX Technology Services, Inc. (0402); SFX/AB Live Event Canada, Inc. (6422); SFX/AB Live Event
 Intermediate Holdco I,LC (8004); SFX/AB Live Event LLC (9703); SFX-94 LLC (5884); SFX-Disco
 Intermediate Holdco LLC (5441); SFX-Disco Operating LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc.
 (7765); SFX-Hudson LLC (0047); SFX-IUT N.A. Holding II LLC (4860); SFX-LIC Operating LLC (0950); SFX-
 IDT N.A. Holding LLC (2428); SFX-Nightlife Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React
 Operating LLC (0584); Spring Awakening, LLC (6390); SFX~ Netherlands Holdings Cooperatief U.A. (6812);
 SFXE Netherlands Holdings B.V.(6898). The Debtors' business address is 902 Broadway, 15'h Floor, New York,
 NY 10010.


DOGS DE221078.2 76897/001
                 The undersigned further certifies that the Court's docket has been reviewed in this

case and no answer, objection, or other responsive pleading to the Motion appears thereon and

no informal Objection `'vas received.

                 It is hereby respectfully requested that the proposed order attached hereto as

Exhibit A be entered at the Court's earliest convenience.


Dated:    December 17, 2018                    GREENBERG TRAURIG,LLP


                                               /s/ Dennzs A. MeloNo
                                               Dennis A. Meloro(DE Bar No. 4435)
                                               The Nemours Building
                                               1007 North Orange Street, Suite 1200
                                               Wilmington, Delaware 19801
                                               Telephone:(302)661-7000
                                               Facsimile:(302)661-7360
                                               Email: melorod@gtlaw.com

                                               CounselfoN the Reorganized Debtors
                                               -and-
                                               ~'A~I~UL~~I STAle1G ~IE~-IL ~i J01~1ES LLP

                                               /s/ Colin R. Robinson
                                               Colin R. Robinson (Bar No. 5524)
                                               919 North Market Street, 17th Floor
                                               PO Box 8705
                                               Wilmington, DE 19801
                                               Telephone:(302)652-4100
                                               Facsimile: (302)652-4400
                                               E-mail: crobinson@pszjlaw.com

                                               Counselfor the Litigation Trustee




DOCS DE221078.2 76897/001
